
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1738
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2010
			Mr. Burton of Indiana
			 (for himself, Mr. Rohrabacher,
			 Mr. Poe of Texas,
			 Mr. Pierluisi,
			 Ms. Bordallo,
			 Mr. Payne,
			 Ms. Berkley,
			 Mr. Gingrey of Georgia,
			 Mr. Wu, Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Connolly of Virginia,
			 Ms. Jackson Lee of Texas,
			 Mr. Mario Diaz-Balart of Florida, and
			 Mr. Faleomavaega) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing condolences to the people and
		  Government of the Republic of China (Taiwan) and the people and Government of
		  the Republic of the Philippines in the aftermath of Super Typhoon Megi which
		  struck in October 2010.
	
	
		Whereas Super Typhoon Megi was listed as a category 5
			 storm, the strongest storm to hit the northwest Pacific in 2 decades;
		Whereas Typhoon Megi’s center made landfall on the Luzon
			 island of the Philippines at 11:25 a.m. on October 18, 2010, causing torrential
			 rains and flash floods;
		Whereas over 32,902 persons were evacuated and 148,222
			 homes were damaged, including 30,048 homes that were completely
			 destroyed;
		Whereas Typhoon Megi cost approximately $11,000,000 in
			 damages to infrastructure and $268,000,000 in agriculture damage, including
			 damage to irrigation systems;
		Whereas 31 individuals have been reported dead, 42 are
			 injured, and 4 are still missing;
		Whereas Typhoon Megi hit the island of Taiwan on October
			 21, 2010, causing rockslides, mudslides, and flash flooding throughout Yilan
			 County in northeastern Taiwan;
		Whereas Typhoon Megi broke all previous records, including
			 the record set by Typhoon Morakot in 2009, with 37 inches of rainfall in a
			 24-hour period and just over 7 inches of rainfall in an hour;
		Whereas the landslides caused more than 400 people to
			 become stranded;
		Whereas the Government of Taiwan dispatched 997 rescuers,
			 helicopters, ships, and excavators to search for missing people and
			 vehicles;
		Whereas 36 people have been confirmed dead, including 19
			 tourists from mainland China who, along with their bus, appear to have been
			 tragically washed out to sea;
		Whereas Bai Yun Temple in Suao, Taiwan, collapsed killing
			 9 including 2 nuns;
		Whereas, as of November 3, 2010, the total amount of
			 agriculture and related facilities lost as a result of the damage caused by
			 Typhoon Megi reached approximately $4,500,000;
		Whereas Typhoon Megi also struck mainland China but was by
			 that time classified as a tropical storm; and
		Whereas the response of the Government of Taiwan, the
			 Government of the Philippines, and multiple international aid organizations was
			 commendable in meeting the needs of the people in a timely manner: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)mourns the terrible loss of life caused by
			 Typhoon Megi that occurred in October 2010, in the Asia-Pacific region;
			(2)expresses its
			 deepest condolences to the families of the many victims;
			(3)recognizes the
			 deep ties between the United States and the Republic of the Philippines and the
			 United States and the Republic of China (Taiwan) and expresses continued
			 solidarity with its people during this time of crisis; and
			(4)expresses
			 gratitude to the people of the United States who have generously supported
			 those humanitarian aid agencies working to assist the people of Taiwan and the
			 Philippines in this time of need.
			
